Filed Pursuant to Rule 433 Registration No. 333-153442 Entergy Texas, Inc. Mortgage Bonds, 3.60% Series due June 1, 2015 Final Terms and Conditions May 18, 2010 Issuer: Entergy Texas, Inc. Security Type: Mortgage Bonds (SEC Registered) Expected Ratings(1): Baa2 (stable outlook) by Moody’s Investors Service BBB+ (stable outlook) by Standard & Poor’s Ratings Services Trade Date: May 18, 2010 Settlement Date (T+5): May 25, 2010 Principal Amount: Coupon: 3.60% Coupon Payment Dates: June 1 and December 1 of each year First Payment Date: December 1, 2010 Final Maturity: June 1, 2015 Optional Redemption Terms: Make-whole call at any time at a discount rate of Treasury plus 25 bps UST Benchmark: 2.5% due April 30, 2015 Spread to UST Benchmark: +150 bps Treasury Price: 101-25 Treasury Yield: 2.119% Re-offer Yield: 3.619% Issue Price to Public: 99.913% Net Proceeds Before Expenses: Underwriters: BNP Paribas Securities Corp. Credit Suisse Securities (USA) LLC RBS Securities Inc. CUSIP / ISIN: 29365T AB0 / US29365TAB08 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) BNP Paribas Securities Corp. toll free at 1-800-854-5674, (ii) Credit Suisse Securities (USA) LLC toll free at 1-800-221-1037, or (iii) RBS Securities Inc. toll free at 1-866-884-2071.
